DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement(s) (IDS) submitted on 02/05/2021, 08/18/2020 and 06/11/2020 have been considered by the Examiner.


Specification

The Specification is objected to for the following informalities:
Para. [0061-0062] – same numeral 100 has been used to name element “the V-shaped notch” and “the V-like notch”. The Examiner suggests consistent same naming of same element for   clarity purpose.
Appropriate correction is required.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9-11 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim(s) 9, a limitation "from to open state to the closed state" renders the claim indefinite because it is unclear what is meant by the limitation. For examination purpose, The Examiner interprets that the limitation reads “from the open state to the closed state”.  See MPEP § 2173.05(d). 
Regarding claim(s) 16, a limitation "when the cover overs the fixing means" renders the claim indefinite because it is unclear what is meant by the limitation. For examination purpose, The Examiner interprets that the limitation reads “when the cover covers the fixing means”.  See MPEP § 2173.05(d). 
Dependent Claim(s) 10-11 and 17 not specifically addressed share the same 112(b) rejection as linked Claim(s). Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cowan et al. (US 7478003; hereinafter Cowan).
Regarding claim 1, Cowan discloses in figure(s) 1-62 An electrical rail mount device for mounting on a rail, comprising: 
at least one input terminal (terminal 405; figure 4) configured to receive an input line (conductors 410); 
fixing means (col. 8 lines 5-6 – A-base cover 455 and sealing mechanism with flange 445 which encloses the terminal connections 405) configured to fix the input line (410) to the input terminal (405) to establish an electrical connection; 

    PNG
    media_image1.png
    700
    500
    media_image1.png
    Greyscale

a lockable cover (cover 415,505,525 in figures 4-5; col. 8 lines 13-16 – meter cover 120, 415, 525 can be held in place by a separate sealing mechanism which locks the cover 120, 415 to the meter 100, 400 and indicates when there has been unauthorized tampering with the cover 120, 415.) reversibly movable from an open state into a closed state. whereas the cover is configured to cover the fixing means in the closed state, such that the fixing means can only be accessed by moving the cover from the closed state into the open state (col. 9 lines 30-35 – A-base adapter is a self-contained S-base to A-base converter which features bottom connected terminals interconnected to a detachable meter mounting device, such as a meter socket, for receiving an S-base meter); and 
an electrical element (meter electronics 400/420, revenue meter 700/3ph electric current 705; figures 4,7) arranged in the cover and configured to provide an electrical (voltage, current transducers 710, power supply 715 for CPU 735) of the electrical rail mount device, wherein an electrical connection (circuit connection in figure 7) is provided between the electrical element and the active electronic element.  

Regarding claim 2, Cowan discloses in figure(s) 1-62 the electrical rail mount device according to claim 1, wherein the electrical rail mount device comprises an electricity meter for measuring power consumption (col. 1 lines 55-60 :- power quality meters having power quality monitoring, detection, quantification and reporting capabilities; revenue meter), and wherein: 
the at least one input terminal is provided as a power terminal configured to receive a power line (power line phase A,B,C,N; figure 7) , and the fixing means is configured to fix the power line to the power terminal to establish an electrical connection (col. 7 lines 55-60 :- A-base meters 400 are directly connected to the electric circuit and can only be installed or removed by connecting or disconnecting the conductors 410 of the electric circuit.), and 
wherein the electrical element is provided as an auxiliary port configured to receive an auxiliary line, whereas the auxiliary port is configured to allow a communication of an external source with a smart meter gateway comprised by the electricity meter via the auxiliary line (col. 9 lines 10-14 :- an auxiliary set of CT's is provided inside the meter to provide isolation… revenue meters with external interface mechanisms such as telephony and network connections in order to enhance the meter's capabilities), the cover comprising auxiliary fixing means for fixing the auxiliary (col. 8 lines 48-52 :- meter cover 415 includes an input/output interface 435 and and input/output means 430) positioned such that they are accessible in the closed state off the cover.  

Regarding claim 3, Cowan discloses in figure(s) 1-62 the electrical rail mount device according to claim 2, wherein the cover is removably attached to the electricity meter (col. 8 lines 15-30 :-  a detachable meter mounting device … bottom connected terminals interconnected to a detachable meter mounting device, such as a meter socket … revenue meter, which includes the meter electronics 510 and display 515, is mounted on a draw-out chassis 520 which is removable from the switchboard enclosure 505; figures 4-6).  

Regarding claim 4, Cowan discloses in figure(s) 1-62 the electrical rail mount device according to claim 3, wherein the auxiliary port is electrically connected to the smart meter gateway, whereas an interface is present between the auxiliary port and the smart meter gateway (col. 9 lines 10-14 :- an auxiliary set of CT's is provided inside the meter to provide isolation… revenue meters with external interface mechanisms such as telephony and network connections in order to enhance the meter's capabilities), whereas the interface connects an electrical contact connected with the auxiliary port with a contact connected to the smart meter gateway, whereas the interface allows to reversibly electrically connect and disconnect the auxiliary port with the smart meter gateway (col. 8 lines 65-67 :- user interface 150, 155, 430, 435 as specified by the ANSI standards …current transformers ("CT") and potential transformers ("PT" or voltage transformer ("VT")) are located remote from the revenue meter and connected with the meter's internal voltage and current sensors via the S-base or A-base connection in order to isolate dangerous high voltage signals from the meter.).  

Regarding claim 5, Cowan discloses in figure(s) 1-62 the electrical rail mount device according to claim 1, wherein the cover has a box-like shape (505,525).  

Regarding claim 6, Cowan discloses in figure(s) 1-62 the electrical rail mount device according to claim 1, wherein the cover comprises a plurality of auxiliary ports and corresponding auxiliary fixing means (col. 9 lines 24-30 :- mechanisms 155, 435 535 for interacting with the meter cover 120, 415, 525 in place; figures 4-6).  

Regarding claim 12, Cowan discloses in figure(s) 1-62 the electrical rail mount device according to claim 6, comprising a first cover for an input power terminal (col. 37 lines 60-65 :-  S-base meters blade type terminals 3614a, 3614b and 3614c disposed on backside of the meter 3630; figures 36-37) and a second cover for an output power terminal (col. 6 lines 35-40 :- a display 145, such as a digital display, and input/output means 150; figure 1), whereas the auxiliary port and the auxiliary fixing means are comprised by only one of these covers, especially by the first cover.  

Regarding claim 13, Cowan discloses in figure(s) 1-62 the electrical rail mount device according to claim 1, further comprising an electricity meter for measuring power (col. 9 lines 30-40 - meter cover 120, 415, 525 can be held in place by a separate sealing mechanism (See FIG. 2, Reference 140) which locks the cover 120, 415 to the meter 100, 400 and indicates when there has been unauthorized tampering with the cover 120, 415. Typically, however, the sealing mechanism 135, 450, 530 also serves to lock the meter 100, 400, 500 to the electrical circuit connection).  

Regarding claim 14, Cowan discloses in figure(s) 1-62 the electrical rail mount device according to claim 12, wherein the locking cover part is lockable with the locking counterpart by a separate locking device (col. 9 lines 30-40 -  sealing mechanism 135, 450, 530 also serves to lock the meter 100, 400, 500).  

Regarding claim 15, Cowan discloses in figure(s) 1-62 a cover suitable to be installed at an electrical rail mount device (power/revenue meter 400/500/700; figures 4-7) to cover fixing means (col. 8 lines 5-6 – A-base cover 455 and sealing mechanism with flange 445 which encloses the terminal connections 405) of the electrical rail mount device in a closed state (cover 415; col. 8 lines 13-16 – meter cover 120, 415, 525 can be held in place by a separate sealing mechanism which locks the cover 120, 415 to the meter 100, 400 and indicates when there has been unauthorized tampering with the cover 120, 415.), the cover comprising an electrical element (meter electronics 400/420, revenue meter 700/3ph electric current 705; figures 4,7) configured to provide an electrical function to an active electronic element (voltage, current transducers 710, power supply 715 for CPU 735) of the electrical rail mount device, wherein an electrical connection (circuit connection in figure 7) is provided between the electrical element and the active electronic element.  

Regarding claim 16, Cowan discloses in figure(s) 1-62 the cover according to claim 15, wherein the electrical rail mount device comprises an electricity meter, and wherein the fixing means are configured for fixing a power line to a power terminal of the electricity meter (col. 7 lines 55-60 :- A-base meters 400 are directly connected to the electric circuit and can only be installed or removed by connecting or disconnecting the conductors 410 of the electric circuit.) and wherein the electrical element comprises auxiliary ports and wherein the cover comprises auxiliary fixing means for fixing an auxiliary line to the auxiliary port (col. 9 lines 10-14 :- an auxiliary set of CT's is provided inside the meter to provide isolation… revenue meters with external interface mechanisms such as telephony and network connections in order to enhance the meter's capabilities), whereas the auxiliary port is configured to allow a communication of an external source with a smart meter gateway comprised by the electricity meter via the auxiliary line, whereas the auxiliary port and the auxiliary fixing means are arranged such at the cover that they are accessible when the cover overs the fixing means (col. 8 lines 48-52 :- meter cover 415 includes an input/output interface 435 and and input/output means 430).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cowan in view of Perez et al. (US 20080284614).
Regarding claim 7, Cowan teaches in figure(s) 1-62 the electrical rail mount device according to claim 6, 
Cowan does not teach explicitly wherein the cover comprises a first plane element and a second plane element, whereas the first plane element and the second plane element are perpendicular to each other and are connected to each other at an edge of the first and second plane element, respectively, whereas the first plane element comprises inlets to receive auxiliary lines in the plurality of auxiliary ports and the second plane element is configured to provide access to the corresponding auxiliary fixing means.
However, Perez teaches in figure(s) 1-32 wherein the cover comprises a first plane element and a second plane element, whereas the first plane element (plane of CT 30a..c; figure 9) and the second plane element (plane of 2 or 20; figures 9-10) are perpendicular to each other and are connected to each other at an edge of the first and (inlets for voltage lines 32) in the plurality of auxiliary ports and the second plane element is configured to provide access to the corresponding auxiliary fixing means (conductors 31 a..f).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cowan by having wherein the cover comprises a first plane element and a second plane element, whereas the first plane element and the second plane element are perpendicular to each other and are connected to each other at an edge of the first and second plane element, respectively, whereas the first plane element comprises inlets to receive auxiliary lines in the plurality of auxiliary ports and the second plane element is configured to provide access to the corresponding auxiliary fixing means as taught by Perez in order to provide "A power monitoring system for monitoring characteristics of power transmitted through one or more power lines comprises a meter base and multiple option modules" (abstract).

Regarding claim 8, Cowan teaches in figure(s) 1-62 the electrical rail mount device according to claim 7, further comprising an electricity meter for measuring power consumption (col. 1 lines 55-60 :- power quality meters having power quality monitoring, detection, quantification and reporting capabilities; revenue meter), wherein the cover is mounted pivotably to a housing of the electricity meter, to move the cover reversibly from the open state to the closed state and vice versa (cover 415,505,525; col. 8 lines 13-16 – meter cover 120, 415, 525 can be held in place by a separate sealing mechanism which locks the cover 120, 415 to the meter 100, 400 and indicates when there has been unauthorized tampering with the cover 120, 415.).  

Regarding claim 9, Cowan in view of Perez teaches the electrical rail mount device according to claim 8, 
Perez additionally teaches in figure(s) 1-32 wherein the pivotably mounted cover is pivotable around a virtual axis parallel to the first plane element and the second plane element (para. 108 -  Two clamping sub-assemblies 325 and 326 are mounted for pivoting movement about a common axis defined by a shaft 327; figure 33), whereas a position of the virtual axis is translationally moved during movement of the cover from to open state to the closed state (para. 8 - two sub-assemblies 325 and 326 wide open with a medium-diameter power conductor 321 ready to be engaged).  

Regarding claim 10, Cowan in view of Perez teaches the electrical rail mount device according to claim 9, 
Perez additionally teaches in figure(s) 1-32 further comprising guiding means in form of a notch at the cover and a pivot attached to a housing of' the electricity meter, adjacent to said notch, whereas pivot gears into the notch and the pivot is slidable in the notch (para. 108 -  clamping element 323 is positioned between the other two clamping elements 322 and 324 so that the left and right elements have an interdigital relationship that enables them to overlap each other as they are pivoted toward each other, around the shaft 327 … generally V-shaped notches formed by the inner surfaces of the clamping elements 322-324; figures 32-33), whereas the pivot and the notch are 

Regarding claim 11, Cowan in view of Perez teaches the electrical rail mount device according to claim 10, 
Perez additionally teaches in figure(s) 1-32 wherein the notch has V-like shape (para. 108 - V-shaped notches formed by the inner surfaces of the clamping elements 322-324) comprising a first flank and a second flank which are connected by a rounded tip whereas the notch is positioned in the closed state such that first flank of the V-like shape is parallel to the first plane element and the tip of the notch points away from the second plane element (para. 111 - housing 340 is formed of two sections 340a and 340b which are hinged together by a pin 343. A hook 344 on the free end of the section 340b snaps over an internal flange 345 on the section 340a when the section 340b is pivoted to its closed position).  

Allowable Subject Matter

Claim(s) 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 17, the prior arts of record do not fairly teach or suggest “further comprising a mechanism configured to reversibly mechanically install and uninstall the cover to and from an electricity meter and further comprising an electrical interface, whereas the electrical interface connects in the installed state the auxiliary line connected with the auxiliary port with a contact connectable to the electricity meter, especially the smart meter gateway, whereas the interface allows to reversibly electrically connect and disconnect the auxiliary port with the electricity meter, especially the smart meter gateway” including all of the limitations of the base claim and any intervening claims.

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Gunn et al. (US 6687627) discloses "Electric Charge Storage Apparatus And Method For An Intelligent Electronic Device".
 Jackson et al. (US 20020084914) discloses "Revenue Meter Arrangement Having Sensors In Mounting Device".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868